Citation Nr: 1742869	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent prior to February 5, 2016, and in excess of 40 percent therefrom, for degenerative disc disease of the lumbar spine, to include entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU) prior to February 5, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968 and from April 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In February 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a September 2017 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal on all issues.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for entitlement to an initial disability rating in excess of 20 percent prior to February 5, 2016, and in excess of 40 percent therefrom, for degenerative disc disease of the lumbar spine, to include entitlement to a TDIU prior to February 5, 2016.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)). 

In a September 2017 statement, received prior to promulgation of a decision in the appeal, the Veteran indicated his desire to withdraw his appeal for all of the issues on appeal.  Specifically, the letter stated that the Veteran was "satisfied with his latest compensation decision," and that he wished to "dismiss any appeals or open claims with the Board of Veteran's [sic] [A]ppeals."  See September 22, 2017 statement from the Veteran.

As the Veteran has withdrawn the appeal as to the issue of entitlement to an initial disability rating in excess of 20 percent prior to February 5, 2016, and in excess of 40 percent therefrom, for degenerative disc disease of the lumbar spine, to include entitlement to a TDIU prior to February 5, 2016, there remains no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.

						(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to an initial disability rating in excess of 20 percent prior to February 5, 2016, and in excess of 40 percent therefrom, for degenerative disc disease of the lumbar spine, to include entitlement to a TDIU prior to February 5, 2016, is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


